Citation Nr: 0934269	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for aid and attendance, or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  The Veteran testified before the 
undersigned Veterans Law Judge in March 2009; a transcript of 
that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling.

2.  The Veteran's service-connected disabilities result in 
his requiring assistance with a number of his activities of 
daily living such as transferring himself from the bed to the 
bathroom, standing, dressing, showering, transferring in and 
out of vehicles, and toileting; as a result of the poor 
balance and ambulation caused by his service-connected 
disabilities, he requires care or assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment such as falling.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
housebound status are not met.  38 U.S.C.A. §§ 1114(s), 
1502(b) (West 2002); 38 C.F.R. § 3.350(i) (2008).

2.  The criteria for special monthly compensation based on 
aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 1502(b) 
(West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With regards to the Veteran's claim for special monthly 
compensation based on a housebound rate, the law, and not the 
facts, is dispositive.  Accordingly, the Board finds that the 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), are not applicable to 
this issue.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As for the 
remaining issue on appeal, the entire benefit sought has been 
granted.  Therefore, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA. 

Analysis

The Veteran essentially contends that as a result of multiple 
service-connected disabilities he is need of aid and 
attendance for VA compensation purposes, or, at the very 
least, is housebound.  The Veteran's service-connected 
disabilities are: L5/S1 herniation with radiculopathy and 
degenerative joint disease, rated as 60 percent disabling; 
atrophy of the left calf, rated as 20 percent disabling; 
chondromalacia of the left knee, rated as 20 percent 
disabling; a fracture of the left long finger, rated as 
noncompensable (zero percent disabling); a laceration of the 
left brow, rated as noncompensable; a laceration of the left 
fifth finger, rated as noncompensable; and erectile 
dysfunction, rated as noncompensable.  The Veteran is also in 
receipt of special monthly compensation under 38 U.S.C.A. § 
1114(k) (West 2002) on account of loss of use of a creative 
organ and loss of use of his left foot.

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2007).  Housebound status is defined as being 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.  

In the present case, the Veteran is not in receipt of service 
connection for a disability rated as 100 percent disabling.  
Therefore, inasmuch as he does not meet the first criterion 
for housebound status, his claim for SMC at a housebound rate 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

SMC is also warranted, however, when a veteran is so helpless 
as to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2007).  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of veteran to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist, nor is it necessary that 
there be a constant need for aid and attendance.  Id.

The Veteran and his wife testified in March 2009 that his 
service-connected disabilities are of such severity that he 
requires assistance with many of his activities of daily 
living.  Specifically, they indicated that his wife helps the 
Veteran out of bed each morning and then must assist him with 
showering, dressing, and toileting.  She also helps him get 
downstairs for the day, where he must stay until she returns 
from work.  The Veteran indicated that he spends most of his 
day on the couch, and that he wears Depends because he cannot 
toilet independently.  His wife also testified that he does 
not eat very much during the day because he is unable to 
stand long enough and maneuver around the kitchen to cook.  
As for the Veteran's other activities, he spends most of his 
time in the home, and cannot leave without assistance.  He 
indicated that he rarely leaves the house except for medical 
appointments and the occasional trip to the grocery store 
with his wife.  When ambulating in the home he uses a walker; 
outside in the community he uses a motorized scooter.  

The Board notes that the above lay evidence is suggestive of 
a disability picture which suggests that the Veteran is in 
need of regular aid and attendance.  A review of the medical 
evidence of record further corroborates this conclusion.  
Since filing his claim in June 2006, the Veteran has been 
evaluated by VA twice.  He was evaluated in February 2007 for 
the specific purpose of considering whether he was in need of 
regular aid and attendance.  Following an interview with the 
Veteran and a physical examination, the examiner concluded 
that "to some extent" the Veteran requires regular 
assistance of a person in attending to the ordinary hazards 
of daily living.  More specifically, he requires assistance 
with activities of daily living such as dressing and 
mobility.  With regards to the latter, the examiner indicated 
that the numbness, atrophy, and pain associated with the 
Veteran's service-connected back and left lower extremity 
disabilities causes significant difficulty with walking and 
that he frequently stubs his toes because of left foot drop.  
It was also noted that he is unable to walk except by holding 
onto other objects such as walls, tables, and railings due to 
weakness associated with his disabilities.  Finally, the 
Veteran reported at the February 2007 examination that he had 
fallen three times in the last two weeks.  

Consistent with the above disability picture, a December 2007 
VA examination report reflects that the Veteran was able to 
ambulate approximately five feet, but that he had to hold 
onto something such as the wall the entire time.  A history 
of unsteadiness and frequent falls was noted, as well as a 
need for assistance with personal care including bathing, 
dressing, and driving.  The Veteran's remaining medical 
records show that consistently reports requiring assistance 
with his activities of daily living.  See, e.g., VA Pain 
Management and Rehabilitation Consult dated April 25, 2008.  
See also Occupational Therapy Note dated April 16, 2008 
(Veteran provided with a number of assistive devices, such as 
a long-handled shoe horn, reacher, flexible sock aid, 
dressing stick, and shower chair).  

The Board is satisfied that the above evidence demonstrates 
that the Veteran requires assistance with a number of his 
activities of daily living (e.g., transferring himself from 
bed to bathroom, standing, dressing, toileting, bathing) and 
that as a result of the poor balance and ambulation caused by 
his service-connected left lower extremity disability, he 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment such as falling.  Under these circumstances, the 
Board finds that he meets the criteria for aid and 
attendance.  As such, his claim of entitlement to SMC based 
on the need for aid and attendance is granted.


ORDER

Entitlement to SMC based on housebound status is denied.

Entitlement to SMC based on aid and attendance is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


